         Case 2:19-cv-00733-JNP Document 3-2 Filed 10/03/19 Page 1 of 6



Jared Allebest, #13485
Attorney for Plaintiffs
8978 South Quarry Stone Way
Sandy, UT 84094
Cell: (949) 322-3991
Videophone: (801) 204-9055
Email: Jared@Allebest.com


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

UTAH SCHOOLS FOR THE DEAF AND DECLARATION OF MICHELLE TANNER
THE BLIND, an organization, JEAN
MASSIEU SCHOOL OF THE DEAF, an Civil No. 2:19-cv-00733-PMW
organization, Utah Association of The Deaf,
an organization and Roes I-X                Judge Paul M. Warner

Plaintiffs,                                       Jury Trial Requested

vs.

FRANK MACK, an individual, SOUTHERN
UTAH UNIVERSITY, an organization,
UTAH SHAKESPEARE FESTIVAL, an
organization, and ROES I-X

Defendants.


       Michelle Tanner, being duly sworn, deposes and states as follows:


   1. I am the Associate Superintendent for the Deaf at the Utah Schools for the Deaf and
      Blind.

   2. USDB/JMS has been competing at the annual Shakespeare Competition hosted by the
      Utah Shakespeare Festival (USF) and watching the performances at USF from
      professional actors for the last seven (7) years.

   3. During that time the Utah Shakespeare Competition provided an ASL interpreter for
      these professional performances until last fall 2018.

   4. At that time USF informed us that they had made a decision to no longer provide any
      ASL interpreters and that they would only provide "live captioning" as an
                                              1
     Case 2:19-cv-00733-JNP Document 3-2 Filed 10/03/19 Page 2 of 6



   accommodation for deaf and hard of hearing individuals.

5. We disputed this back and forth and then finally, USF/SUU agreed to pay us up to $1,000
   for providing interpreters at the performances; which is what occurred.

6. This year on August 19th, when we requested our tickets for the performance of Hamlet
   on October 4th at 9 am, they informed us they would not provide ASL interpreters nor
   compensate us again.

7. On September 20th, I met with four members from the USF, including Frank Mack,
   hoping that we could resolve this dispute by explaining the need for this accommodation
   for the deaf and hard of hearing students. Frank was adamant that he felt live captioning
   was sufficient and that if I disagreed, he encouraged USDB to sue him.

8. Afterward, I received an email from Michael Bahr (Frank Mack was cc'd) stating the
   following: “Michelle, I am grateful that I got a chance to meet you on Friday. I am
   thrilled that the students from the School for the Deaf will be participating in the
   Shakespeare Competition. In regard to the Hamlet performance, the Festival will not be
   providing ASL interpreters for the Hamlet performance on Sept. 4th. We have placed
   your students at the front of the theatre in proximity to the stage and provided a space and
   lighting for interpreters. You will need to bring your own interpreters. We can provide
   closed captioning for this performance. We would need to know as soon as possible if
   you desire closed captioning so we can contract those providers. Thank you, Michael
   Bahr Education Director Utah Shakespeare Festival.” (See Exhibit #1)

9. The Status Quo is SUU/USF providing interpreters and their refusal to do so from this
   point on is a deviation from that status quo.

10. Without a preliminary injunction the Plaintiffs will not be afforded effective
    communication in order to access and enjoy the October 4th, 2019 performance of
    Hamlet at the Utah Shakespeare Festival. The students at USDB and/or JMS are
    attending the event to further their education while the other members of the Utah Deaf
    and hard of hearing community are there to enjoy one of history’s greatest playwrights.
    Not having an ASL interpreter at the play puts Plaintiffs at a disadvantage, when
    compared to similarly situated patrons who are not Deaf, by reason of their disability.

11. This will result in the irreparable harm to the student’s educational activities in seeing the
    Shakespeare play in their native language, but it will irreparably harm the Utah Deaf and
    hard of hearing community’s ability to enjoy the play along with their nondisabled peers.

12. Providing ASL interpreters will not only satisfy the ADA/Section 504 requirements to
    provide effective communication, it will dovetail with the longstanding history and
    tradition within the Deaf community of seeing Shakespeare’s plays performed in ASL.

13. Fifteen (15) deaf students and two (2) deaf adults from USDB/JMS are currently en route
                                              2
 Case 2:19-cv-00733-JNP Document 3-2 Filed 10/03/19 Page 3 of 6



to the Utah Shakespeare Festival and there still has been no ASL interpreter secured for
the performance of Hamlet for the students to enjoy.




                                       3
         Case 2:19-cv-00733-JNP Document 3-2 Filed 10/03/19 Page 4 of 6



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing document was served
this 3rd day of October 2019, by hand delivering it to the following individuals at the follow
address:


Lieutenant Governor's Office
Utah State Capitol Complex
Suite 220
P.O. Box 142325
Salt Lake City, Utah 84114-2325

Utah Republican Party
117 E. South Temple Street
Salt Lake City, UT 84111

Utah County Republican Party
P.O. Box 1964
Orem, UT 84059


                                           /s/: Jared Allebest________
                                           Jared Allebest, #13485
                                           Attorney for Plaintiff
                                           8978 South Quarry Stone Way
                                           Sandy, UT 84094
                                           Cell: (949) 322-3991
                                           Videophone: (801) 204-9055
                                           Email: Jared@Allebest.com




                                              4
Case 2:19-cv-00733-JNP Document 3-2 Filed 10/03/19 Page 5 of 6




              Exhibit #1
Case 2:19-cv-00733-JNP Document 3-2 Filed 10/03/19 Page 6 of 6
